DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Abstract and Specification filed on 08/01/2021 has been entered by the Examiner. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference character 100 in Figures 1, 2, 4, 5, and 6 is not mentioned in the description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Trademark
The use of the term FIBERGLASS, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claims 10 and 11 contains the trademark/trade name FIBERGLASS.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe fiber-reinforced plastic using glass fiber and, accordingly, the identification/description is indefinite.
Claim Objections
Claims 1-12 are objected to because of the following informalities:
Regarding claim 1:
 “Suspension-mounted fairing” (line 1) needs to be changed to 
--Suspension-mounted diffusers--. Diffusers are mentioned in the Specification. 
“the undercarriage” (line 2) needs to be changed to --an undercarriage--.
 “said fairing” (first occurrence in line 4) needs to be changed to --a diffusers--. “said fairing” (second occurrence of line 4) needs to be changed to --said diffusers--. “is “(lines 4 and 5) needs to be changed to --are--.
“the axle (line 4) needs to be changed to --an axle--.
“the suspension system” (line 5) needs to be changed to a --suspension system--.
Regarding 2, “fairing” (first occurrences in line 1) needs to be changed to 
–diffusers--. “fairing” (second occurrence in claim 1) needs to be changed to
--diffusers--.
	Regarding claim 3, “fairing” (first occurrences in line 1) needs to be changed to –diffusers--. “fairing” (second occurrence in claim 1) needs to be changed to --diffusers--.
Regarding claim 5, “claim 5” (line 1) needs to be changed to --claim 4--.
Regarding claims 6, 7 and 10-12, “fairings” (line 1 and also in line 4 of claim 12) needs to be changed to --diffusers--.
	Regarding claim 12, “the leading edge” (line 2) needs to be changed to 
--a leading edge--. “the trailing edge” (line 2) needs to be change to --a trailing edge--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-12 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The recitations of the specific features of suspension-mounting diffusers for freight vehicles in claim 1 including especially the construction of the diffusers are fixedly mounted beneath an axle of the freight vehicle such that the diffusers are attached to a suspension system in conjunction with the axle is not taught nor is fairly suggested by the prior art of record. 	
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other suspension-mounted diffusers similar to that of the current invention. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, S. Joseph Morano can be reached on 517-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612